Citation Nr: 1202871	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-18 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for sleep apnea including as secondary to the Veteran's already service connected disabilities.

2.  Entitlement to service connection for a chronic disability manifested by bilateral leg swelling including as secondary to the Veteran's already service connected disabilities. 

3.  Entitlement to service connection for a chronic disability manifested by bilateral foot numbness including as secondary to the Veteran's already service connected disabilities. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In November 2011, the Veteran testified at a video hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing has been associated with the record.

In a statement received by the RO in September 2011, the Veteran made a claim for an increased ratings for his already service connected coronary artery disease and/or a claim of service connection for ischemic heart disease as well as a claim for an increased rating for his already service connected hypertension.  The Veteran also made claims of service connection for a chronic disability manifested by hyperlipidemia including secondary to his already service connected coronary artery disease and diabetes mellitus and for a temporary total rating due to a recent hospitalization because of his service connected coronary artery disease.  However, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to the claim of service connection for sleep apnea, while the Veteran was afforded a VA examination in August 2010, the Board finds the examination inadequate.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board has reached this conclusion because the examiner did not apply the correct standard of proof (i.e., is it at least as likely as not) when opining on whether the Veteran's sleep apnea was direct caused by his service connected diabetes mellitus and/or coronary artery disease.  Instead, the examiner reported that there was no clear causal relationship.  The Board has also reached this conclusion because the examiner did clearly state whether the Veteran's sleep apnea was aggravated by his service connected diabetes mellitus and/or coronary artery disease.  Instead, the examiner reported that there is no clear indication of any significant aggravation of obstructive sleep apnea through sequela from diabetes or coronary artery disease.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  Given this inadequacy, the Board finds that a remand is required to obtain an addendum to the VA examination to obtain the needed medical opinions.  See 38 U.S.C.A. § 5103A(d); Barr, supra. 

The Veteran testified that he receives ongoing medical treatment from Kaiser Permanente.  Therefore, while the appeal is in remand status, his treatment records dated from 2010 to the present from this facility should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

As to the claims of service connection for chronic disabilities manifested by bilateral leg swelling and bilateral foot numbness, in August 2009 the Veteran filed with the RO a notice of disagreement with the denial of service connection for these disabilities in the July 2009 rating decision.  See 38 C.F.R. § 20.201 (2011); Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).  No further action was taken by RO.  Therefore, the Board finds that these issues must be remanded for a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1. The RO/AMC, after obtaining an authorization, should obtain and associate with the record the Veteran's treatment records from Kaiser Permanente dated from 2010 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  

2. After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the August 2010 VA examination by an appropriate medical doctor.  The claims file should be provided to the examiner in connection with the addendum.  After a review of the record on appeal, an examination of the claimant, a review of the controlling medical literature, and after conducting all necessary testing, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that sleep apnea was caused by the Veteran's service connected diabetes mellitus and/or coronary artery disease?

b.  Is it at least as likely as not (50 percent probability or more) that sleep apnea was aggravated by the Veteran's service connected diabetes mellitus and/or coronary artery disease?

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In providing answers to the above questions, the examiner is advised that the term aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

In providing answers to the above questions, if the examiner concludes that the Veteran's sleep apnea was aggravated by his already service connected diabetes mellitus and/or coronary artery disease, the examiner should provide a base-line as to the severity of the sleep apnea before being aggravated.

In providing answers to the above questions, the examiner should address the April 2010 opinion provided by Daniel S. Tamashiro, M.D., and the August 2010 VA examination and opinion.

3. The RO/AMC should issue a statement of the case as to the claims for service connection for a chronic disabilities manifested by bilateral leg swelling and bilateral foot numbness.  If the Veteran files a timely substantive appeal as to either of these issues, it should be returned for review by the Board. 

4. The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

